Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the section of the remarks under the heading "Section 3 of the Office Action," filed 05/28/2021, with respect to the rejection of Claim 1 over Oftedal (WO 9932022 A1) in view of Otsuka (US 4927356 A), have been fully considered and are persuasive. Moreover, the applicant’s arguments under the heading "Section 6 of the Office Action," which apply to Claim 1 as amended, have been fully considered and are persuasive. Therefore, the rejection of Claim 1 has been withdrawn. 
Applicant’s arguments, see the section "Section 6 of the Office Action," filed 05/28/2021, with respect to the rejection has been fully considered and has been rendered moot by the cancellation of Claim 10.  Therefore, the rejection of C have been withdrawn.
Applicant’s arguments, see the sections of “Section 9 of the Office Action,” filed 05/28/2021, with respect to the rejection over Oftedal in view of Otsuka, Tilby (US 6102027 A), Mosiewicz, Wu, Oliver II, Varney (US 4722322 A), and Cheng (US 9504357 B2), has been fully considered and are persuasive.  Therefore, the rejection of Claim has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 06/24/2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 11, “extends from proximate to a midpoint” was modified to – extends from a point proximate to a midpoint --
In claim 1, line 23, “extending from proximate to the lower face” was modified to – extending from a point proximate to a lower face --
In claim 15, lines 2, 3 and 5, “the first rod” was modified to – “the first section of the coupler” -- 
In claim 16, lines 2, 4, 6 and 7, “the second rod” was modified to -- “the second section of the coupler”--
In claim 16, lines 2, 4, and 5, “the third rod” was modified to -- “the third section of the coupler” –
In claim 20, line 20, “extending from proximate to the lower face” was modified to – extending from a point proximate to a lower face --
In claim 20, line 66, “extends from proximate to a midpoint” was modified to – extends from a point proximate to a midpoint --
In claim 20, lines 71-73, 75, 77, 79,  and 81-82 “the first rod” was modified to – “the first section of the coupler” -- 
In claim 20, lines 77, 79, and 81 “the second rod” was modified to -- “the second section of the coupler”--
In claim 20, lines 79-81, “the third rod” was modified to -- “the third section of the coupler” –
Allowable Subject Matter
Claims 1-3, 5-9, and 11-19 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the closest prior art at the time of the claimed invention, Oftedal (WO 9932022 A1), teaches a modular forced air burner assembly (Figure 2, 1) comprising: 
a frame (Figure 2, 15) having a top (Figure 2, horizontal bars of 15) configured for supporting a pot (Figure 2, 5), the top being open (Figure 2, open space between bars 15); 
a burner assembly (Figure 2, 4) selectively positionable below the pot (Page 2, lines 20-22) positioned on the top of the frame (Figure 2, mating surfaces of 15 with pot bottom 20) wherein the burner assembly is configured for burning a fuel gas for heating the pot and its contents (Page 1, lines 33-34); and
a pipe (Figure 1, 6) selectively couplable to an exterior of the frame (Figure 2, mating surfaces of 15 and 19) such that the pipe extends from proximate to a midpoint of the frame past the top of the frame (Figure 2, screen 6 extending past the top of 15) wherein the pipe is configured for directing heat across a sidewall of the pot for enhancing heating of the pot and its contents (Page 4, lines 9-11); 
Oftedal does not teach a forced air module selectively operationally couplable to the burner assembly wherein the forced air module is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas; 
Moreover, Oftedal also does not teach the burner assembly comprising: a housing defining, an interior space, the housing having an upper face, the upper face being open; a panel coupled to the housing and positioned in the interior space, the panel being V-shaped, the panel having an upper limit coupled to opposing sides of the housing proximate to the upper face; a plurality of holes positioned in the panel; a first tube coupled to and extending from the housing such that the first tube is in fluidic communication with the interior space, the first tube extending from proximate to a lower face 
Oftedal also does not teach the forced air module comprising: a third tube selectively couplable to the first tube for fluidically coupling the third tube to the interior space; a stand coupled to the third tube distal from the first tube wherein the stand is configured for positioning on a horizontal surface such that the third tube is parallel to the horizontal surface: and a blower coupled to the third tube distal from the first tube wherein the blower is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas.
With regards to features disclosed in Claim 1 as amended, there is no combination of references in the prior art which Oftedal may be considered in view of that renders all of these features obvious to one of ordinary skill in the art at the time of the claimed invention. 
Claims 2-3, 5-9, and 11-19 are allowed by virtue of dependency on Claim 1. 
Claim 20 is allowed.
Regarding Claim 20, the closest prior art at the time of the claimed invention, Oftedal, teaches a modular forced air burner assembly (Figure 2, 1) comprising: 
a frame (Figure 2, 15) having a top (Figure 2, horizontal bars of 15) configured for supporting a pot (Figure 2, 5), the top being substantially open (Figure 2, open space in between bars 15), the frame comprising a plurality of legs (Figure 2, vertical members of 15) and a plurality of crossbars (Figure 2, horizontal members of 15), 
a burner assembly (Figure 2, 4) selectively positionable below the pot (Page 2, lines 20-22) positioned on the top of the frame (Figure 2, mating surfaces of 15 with pot bottom 20) wherein the burner assembly is configured for burning a fuel gas for heating the pot and its contents (Page 1, lines 33-34),

 the frame, wherein each crossbar is coupled to and extending between upper ends of a respective pair of adjacently positioned legs such that the legs of the respective pair of adjacently positioned legs are positioned in parallel, the plurality of legs comprising three legs such that the frame is triangularly shaped when viewed from the top; 
the burner assembly comprising: a housing defining an interior space, the housing having an upper face, the upper face being open, a panel coupled to the housing and positioned in the interior space, the panel being V-shaped, the panel having an upper limit coupled to opposing sides of the housing proximate to the upper face, a plurality of holes positioned in the panel, a first tube coupled to and extending from the housing such that the first tube is in fluidic communication with the interior space, the first tube extending from proximate to a lower face of the housing, a second tube coupled to the first tube distal from the housing, the second tube being circumferentially larger than the first tube, a burner coupled to the housing and positioned in the interior space such that the burner is positioned above a lower limit of the panel, a hose coupled to the burner and extending from the housing, a connector coupled to the hose distal from the housing wherein the connector is configured for coupling the hose to a source of compressed fuel gas, the connector being configured for coupling to a propane tank, a valve positioned in the hose proximate to the connector such that the valve is configured for selectively closing the hose, an igniter coupled to the housing and positioned in the interior space proximate to the burner, and a switch selectively couplable to the frame, the switch being selectively operationally couplable to the igniter such that the switch is positioned for selectively actuating the igniter for lighting the fuel gas escaping from the burner; 
a brace coupled to and extending between the legs of the plurality of legs, the brace being positioned proximate to a lower end of each leg such that the brace is positioned for rigidifying the frame and for positioning the burner assembly such that the burner assembly is positioned for heating 
a forced air module selectively operationally couplable to the burner assembly wherein the forced air module is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas, the forced air module comprising: a third tube selectively couplable to the first tube for fluidically coupling the third tube to the interior space, the third tube being circumferentially equivalent to the first tube such that the third tube is positioned for inserting into the second tube for fluidically coupling the third tube to the interior space, a stand coupled to the third tube distal from the first tube wherein the stand is configured for positioning on a substantially horizontal surface such that the third tube is substantially parallel to the substantially horizontal surface, a blower coupled to the third tube distal from the first tube wherein the blower is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas, and a power module operationally coupled to the blower such that the power module is positioned for powering the blower, the power module comprising a power cord wherein the power cord is configured for coupling to a source of electrical current for powering the blower; 
a pipe selectively couplable to an exterior of the frame such that the pipe extends from proximate to a midpoint of the frame past the top of the frame wherein the pipe is configured for directing heat across a sidewall of the pot for enhancing heating of the pot and its contents; 
a plurality of couplers coupled to the frame such that the couplers are positioned for selectively coupling to the pipe for removably coupling the pipe to the frame, each coupler comprising a first rod coupled to and extending from the frame, the first rod being L-shaped such that a horizontal segment of the first rod is positioned for contacting a lower perimeter of the pipe as the pipe is lowered onto the frame and a vertical segment of the first rod is positioned for abutting the pipe for retaining the pipe on the horizontal segment; 

a third rod coupled to and extending from the second rod distal from the first rod such that the third rod is substantially parallel to the vertical segment of the first rod wherein the third rod, the second rod, and the vertical segment of the first rod define a hook configured for coupling to a chain for lifting the frame; and 
a pair of handles coupled to the pipe proximate to an tipper perimeter of the pipe such that the handles are opposingly positioned on the pipe wherein each handle is configured for grasping in a respective hand of a user for lifting the pipe, the pair of handles comprising a pair of rings, the rings being pivotally coupled to the pipe, the rings being rectangularly shaped.
With regards to features disclosed in Claim 20 as currently disclosed, there is no combination of references in the prior art which Oftedal may be considered in view of that renders all of these features obvious to one of ordinary skill in the art at the time of the claimed invention. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762            

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762